H.A() 245| {Ri:v_ lli"IG)Jiidgi‘ncnt iii ii Criiitinal C;isc l`or ii I’clty ()!`|`t:t'i$t:
Sht:i:t l l(c\'isi.’d by WAED - lli"lO

UNITED STATES DisTRiCT COURT

_. . . . . i=iLEo ii\i “i'iii;
I;astei‘n I)isti'ict ot W:is|iington i.i.s_ oisrni_c'reoiiRT
maran o:srnici oF ~,~.-'.:\siiinoron
UNI'I`ED STATES OF AMER[CA .ludgrni:nt in xi Criminal Casc DEC 1 1 2[]18
V_ (i"or ii |’ett)' Ol`|`cnsc}
saw F i.i..;svov ci.i-_ni< UTY
osc
JORGE l_UlS TO'RRES-CONTRERAS Casc NO_ 2118_CR_0145_WFN_1 meba

USM No. 21121-085
W. N\i|es Pope

l}eli.'nd:int`s Atiomcy
THE DEFENDANT:
d THE DEFENDANT pleaded dgtiilty [J nolo contendere to count(s) 1 Of me lnformallon SUPEFSF'-dln§_l lndlClmem

Cl THE DEFENDANT was found guilty on count(s}

 

’[`he defendant is adjudicated guilty ol`these ot`l`cnses:

 

Title & Section Nature of()l`fcnsc O|`fense Ended Count
8 U.S,Cv § 1325(3}(1) Un|awfu| Entry into the United Stales 10!31!2017 18
'l`hc defendant is sentenced as provided iii pages 2 throuin 4 ol`tltis judgman
l:l THE DEFENDANT was l`oiind not guilty on coiiiit{s)
i;( Cgum(g} 1 of underlying |ridictment l;(is |Zl are dismissed on the motion ofthe United Siaies.

 

_ It is ord_crcd that the defendant must iio_tit"y_ the Uniicd States ii_ttorncy i`or this district within _30_ days ol`anycliangc o_l`nan]e,
rcsidcnce, or mailing nddress until all lincs, rcstiti_iitioii, costs. and s e_cial assessments imposed by_ thisjudglnent are t`ull)l paid ll
ordered to pay restitution, the defendant must notify the court and nitcd Stzites attorney o| material changes in economic
circumstances

 

 

 

Last Four Digits ot` Defendant’s Soc. Soc. No.: XXXX 12!11"2018
l)iile o|` position ol`_|}idgrncnt
Defeiidant’s Year ofBirth: _TSJL ~‘
/»'\. 0 "}"l'
City and State of` Defeiidaiit's Residence: Sigiiuture ofJudg,e
Unl<nown
l~lon. Wni. Frcinniing Nic|scn Senioi' U.S. Dislricl Judgc

 

Niinic and `|`it|c o|`.ltidge

/'7//)i } i(j)

l);tlc

AO 245| (Rev. |1/16) Judgmenl in a Crimina| Cosc for a l’ctty OtTcnsc
Shcct 2 - lmprisonmcnt

Judgment -- Page 2 of

 

DEFENDANT: JORGE LU|S TORRES-CONTRERAS
CASE NUMBER: 2118-CR-0145-WFN-1

lMPRlSONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of : Time SeNed

C| The court makes the following recommendations to the Bureau of Prisons:

El The defendant is remanded to the custody of the United States Marshal.

Cl The defendant shall surrender to the United States Marshal for this districts
El at Cl a.m. |I] p.m. on

 

[:l as notified by the United States Marshal.

13 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

Cl before 2 p.m. on

 

El as notified by the United States Marshal.

El as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment
uNiTEi) sTATEs MARSHAi.
By

 

DEPU'I`Y UNlTED STATF.S MARSHAL

AO 2451 (Rev. l l/16) ludgment in a Criminal Case for a Petly OtTense
Sheet 3 - Criminal Monctary Pcnaltics

Judgmcnl-l’agi: _¢*3_ of 4

DE`,FENDANT; JORGE LU|S 'I`ORRES-CONTRERAS
CASE NUMBER: 2218-CR-0]45~WFN-l

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment JVTA Assessment* Fine Rcstitution
ToTALs s 310_00 5 so.oo 5 so.oo 3 so.oo
Cl The determination of restitution is deferred until . An Amended Judgmenl in a Crimi'na/ Case (,10245(.‘) will be entered

after such determination.
l:] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately ro ortioned ayment, unless specified otherwise in
the priority or_der or percentage payment column elow. However, pursuant to 18 .S. . § 3664([1) , all nonfederal victims must be paid
before the United States is paid.

MY£€. Total Loss** Restitution Ordered Priority or Percentage
TOTALS 3 0'00 $ 0'00

 

[:] Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 4 may be subject
to penalties for delinquency and defau|t, pursuant to 18 U.S.C. § 3612(g).

l'_'] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
I:] the interest requirement is waived for [_`_l fine [j restitution.

Cl the interest requirement forthe l:] fine El restitution is modifiedasfollows:

* .lustice for Victims of Traffickin Act of 2015, P_ub. L. No. l 14-22. _ .
** Findings for the total amount o losses_are re uired under Chapters 109A, l 10, llOA, and l l3A of Title 18 for offenses committed on or
after September l3, 1994, but before April 23, l 96.

AO 245| (Rev. l 1/16) Judgmcnt in a Crimina| Case for a Petty Ochnsc
Shch 4 - Scl\edu|e of Payments
judgment _ Page 4 of 4
DEFENDANT: JORGE LU|S TORRES-CONTRERAS
CASE NUMBER: 2118-CR-0145-WFN-1

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A 11 Lump sum payment of $ 10~00 due immediately, balance due

El not later than __ ,or
111 in accordance with El C, l:l D, l_`.l E, or Cl Fbelow); or

B E] Payment to begin immediately (may be combined with l] C, 13 D, or C| F below); or

C lIl Payment in equal m___~w (e.g., weekly, month|y, quarterly) installments of $ mn over a period of

in (e.g., months or years), to commence __< (e.g., 30 or 60 days) after thc date of this judgment; or

D E] Payment in equal (e.g., weekly, monthly, quarterly) installments of S over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to

a term of supervision; or

E Cl Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F |:l Special instructions regarding the payment of criminal monetary penalties:

Unless t_he court has ex ressly ordered otherwisez if this judgment imposes imprisonment, payment of criminal monetary penalties is
du_e during the period o, imprisonment, All criminal monetary penalties, except those payments made through the Federa Bureau of
Prisons’ lnmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

El .loint and Several

Defendant and _Co-Defendant Names, Case Numbers (including defendant number), Total Amount, .loint and Several Arnount,
and corresponding payee, if appropriate

Cl The defendant shall pay the cost of prosecution.
El The defendant shall pay the following court cost(s):

Cl The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payment_s shall be applied in the following order1 gri assessment, (2 restitution princi al, (3) restitution interest, (4) fine princci’pal,
(5) fine interest, (6) community restitution, (7) JV assessment, ( )penalties, and (9€ costs, including cost of prosecution an
court costs.

